United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, Marion, IL, Employer
)
___________________________________________ )
J.C., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1945
Issued: February 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2013 appellant, through counsel, filed a timely appeal from the June 20,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on October 30, 2009.
FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a February 6, 2012
decision, the Board affirmed the March 31, 2011 merit decision of OWCP, finding that appellant
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-1480 (issued February 6, 2012).

did not establish that he sustained a traumatic injury in the performance of duly on
October 30, 2009. The facts of the case as set forth in the prior appeal are incorporated by
reference.
By letters dated August 10, 2012 and January 3 and May 10, 2013, appellant’s
representative requested reconsideration.
In a May 2, 2012 report, Dr. Joel West Ray, a Board-certified neurological surgeon,
noted that he had “interviewed the patient again. The patient states that at the time of the injury
he was on full duty without restrictions, that the injury caused his symptoms, that it was
documented. He had no recent prior injuries. Whatever prior injuries he had years previously
were work related and those documentations are not in my chart but he states clearly that they
were related.” He opined that “[i]t is my opinion that based on all of the above plus a review of
the record that the patient’s symptoms for which he presented to me were specifically due to the
incident of October 30, 2009. The care provided by me subsequent to that was necessary to care
for those symptoms. I am reviewing this directly with the patient. He states that I am accurately
so stating.”
By decision dated June 20, 2013, OWCP denied modification of the March 31, 2011
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

2

background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
In this case, OWCP accepted that appellant ran to help subdue inmates during a prison
fight on October 30, 2009. The Board finds that the medical evidence does not establish that the
accepted employment incident caused or contributed to his back, bilateral foot or left lower
extremity conditions.
In a May 2, 2012 report, Dr. Ray noted that he had interviewed appellant who related that
he was on full duty without restrictions at the time of the incident. Appellant denied any prior
injury outside the work environment, which Dr. Ray noted were not documented in his medical
records. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to establish causal relationship.9 Dr. Ray stated that “[i]t is my
opinion that based on all of the above plus a review of the record that the patient’s symptoms for
which he presented to me were specifically due to the incident of October 30, 2009. The Board
notes that Dr. Ray did not provide a full medical history; but relied on appellant’s representation.
The Board finds that Dr. Ray did not provide adequate rationale to explain the issue of causal
relation. His opinion remains vague on “whatever prior injuries” appellant had were
employment related. Dr. Ray did not describe how running at work on October 30, 2009 caused
or contributed to the diagnosed conditions. A mere conclusion without medical rationale
explaining how and why the physician believes that a claimant’s accepted exposure resulted in
the diagnosed conditions is not sufficient to meet the claimant’s burden of proof.10
Consequently, the Board finds that this evidence is insufficient to establish appellant’s claim.
In the present case, there is no reasoned medical evidence from a physician explaining
how and why the employment activities on October 30, 2009 caused or aggravated appellant’s
lower back pain and bilateral foot numbness. For these reasons, appellant has not established
that the October 30, 2009 employment incident caused or aggravated a specific injury.
Appellant’s counsel contends on appeal that the June 20, 2013 decision was contrary to
fact and law. As noted, the medical evidence is insufficient to establish that the accepted
October 30, 2009 employment incident was causally related to a back, bilateral foot or left lower
extremity condition.

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

John F. Glynn, 53 ECAB 562 (2002).

10

Beverly A. Spencer, 55 ECAB 501 (2004); see also T.M., Docket No. 08-975 (2009) (a physician’s opinion on
causal relationship between a claimant’s disability and an employment injury is not conclusive simply because it is
rendered by a physician; the physician must provide rationale for the opinion reached and where no such rationale is
present, the medical opinion is of diminished probative value).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on October 30, 2009.
ORDER
IT IS HEREBY ORDERED THAT the June 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

